Judgment affirmed, with costs. No opinion. Kapper, Hagarty, Carswell and Scudder, JJ., concur; Lazansky, P. J., dissents, being of opinion that the testimony shows that there was a guaranty by defendant A. Brody & Sons, Inc., of the account of Edwin S. Buckley; that such guaranty was within the Statute of Frauds,* and that there was not a direct promise to pay, based upon a new consideration. Finding of fact 10 contains an inconsistent statement of facts, and the part more favorable to appellants, and which states that a guaranty was made, should be accepted.

 See Pers. Prop. Law, § 31.— [Rep.